Terre Environnement
Aménagement

BP 831 -— Libreville — Gabon
Tél/fax : 00.241.44.34.94

e-mail : tereagabon@yahoo.fr

Contact : Rodolphe METAYER
00 241 07 92 95 72

rmetayer_terea@yahoo.fr

C]
PASBION FOR WD0D

Implantation d'une scierie sur l'UFA de Loundoungou

Etude d’'Impact Environnemental

Scierie de Loundoungou

Benoît Demarquez
Rodolphe Métayer
Léon Nguimbi

Mars 2008
TEREA

SOMMAIRE

IMPLANTATION D'UNE SCIERIE SUR L'UFA DE LOUNDOUNGOU

1 Introduction
II Présentation générale du projet et de son origine
IL1 Objectifs et champs de l'étude d'impact
IL2 Situation géographique
IL3 Présentation de la CIB
I1.3.1 Présentation générale
IL.3.2 Les concessions attribuées à la CIB
I1.3.3 Production, transformation et organisation de l'entreprise
1.3.4 Démarche et politique Environnementale de la CIB
11.4 Présentation des parties prenantes au projet
Il.4.1 Les Administrations
I1.4.2 Les populations
114.3 Le WCS
I1.4.4 Le Parc National de Nouabalé Ndoki
1.4.5 Le PROGEPP
11.4.6 L'initiative CAWFHI
I1.4.7 Le secteur minier
ILS Historique du projet
IL.5.1 Evolution des superficies et UFA concédées à la CIB
IL.5.2 Le projet industriel de la scierie de Loundoungou
IL6 Référentiels retenus et méthodologie adoptée
IL.6.1 Les référentiels
IL.6.2 Méthodologie
IL7 Limites de l'étude
III Descriptif technique du projet industriel

III.1 Caractéristiques générales du projet industriel

Co GO GW Go WOW CO WOW CU WW WW WU WW WU WW GO WW WU WW WW GO GW WOW WW

11.2 Plateforme industrielle et voies d'accès

2/204

Etude d'Impact Environnemental sur l'implantation d'une scierie au sein de l'UFA de Loundoungou
TEREA

II1.3

L'usine

111.3.1 La matière première

111.3.2 Le process de transformation

111.3.3 Les produits finis et rendements matière

III.3.4 Les déchets industriels

IIL.4
LS
II1.6
IL 7
III.8
II1.9
II1.10
IL 11
II1.12
II1.13
III. 14

Le local Groupes Electrogènes

La salle d'affûtage

Les bâtiments administratifs

Les bâtiments du personnel

L'aire de stockage des grumes

L'aire de stockage des produits finis
L'aire de stockage des hydrocarbures
L'approvisionnement en eau
Les engins de manutention
L'approvisionnement en énergie

Consommations gasoil

IV Aspects réglementaires

IV.1 Le code de l'environnement

IV.2 Le code forestier

IV.3 Les conventions internationales

IV.3.1

IV.3.2 Pollution, déchets et produits chimiques

Protection de la biodiversité et du patrimoine

GG QG WG GG  U  G  U  U  U WU LU WW WW KW

V Etat initial du périmètre du projet d'implantation d'une scierie sur l'UFA
de Loundoungou

V.1 Etats initial des milieux physiques

V.1.1
V.12
V.13
V.1.4
V.15
V.1.6
V.17

Géologie
Géomorphologie
Pédologie

Air

Climat

Eaux superficielles

Eaux souterraines : contexte hydrogéologique et caractérisation physico-chimique.

W WU WW WW WW W WW G

3/204

Etude d'Impact Environnemental sur l'implantation d'une scierie au sein de l'UFA de Loundoungou
TEREA

V.18 Bruit
V.2 Etat initial des milieux biologiques
V.2.1 Les « paysages écologiques »
V.2.2 Les Forêts à Haute Valeur pour la Conservation (FHVC)
V.2.3 Végétation
V.2.4 La Faune
V.3 Cadre socio-économique et culturel
V.3.1 Le milieu humain
V.3.2 Activités économiques
V.3.3 Conclusion générale milieu humain
V.4  Condusion sur l'état initial
VI Impacts environnementaux sur les milieux physiques
VLI Air
VI.1.1 Rappel de l'état initial
VI.1.2 Identification et caractérisation des impacts bruts
VI.1.3 Mesures d'atténuation
VI1.4 Impacts résiduels
VI.2 Odeur
VI2.1 Rappel de l'état initial
VI2.2 Identification et caractérisation des impacts bruts
VI2.3 Mesures d'atténuation
VI2.4 Impacts résiduels
V3 Climat
VI3.1 Rappels de l'état initial
VI3.2 Identification et caractérisation des impacts bruts
VI3.3 Mesures d'atténuation
VI3.4 Impacts résiduels
V4 Bruit
VI.4.1 Rappels sur le contexte réglementaire
VI.4.2 Rappels état initial
VI4.3 Caractérisation des impacts bruts

VI4.4 Mesures d'atténuations

Go WOW GW GG WU Go GW y WW WOW CU WW WOW OU CG y LU WW WU WW WW WW  Cy W

VZS Eaux superficielles

4/204

Etude d'Impact Environnemental sur l'implantation d'une scierie au sein de l'UFA de Loundoungou
TEREA

VL.5.1 Rappel état initial
VL5.2 Identification et caractérisation des impacts bruts sur la qualité des eaux
VIL.5.3 Conséquences du ruissellement des eaux
VL5.4 Identification et caractérisation des impacts bruts sur l'hydrologie
VL.5.5 Mesures d'atténuation
VL.5.6 Impacts résiduels
VL.6 Eaux souterraines
VI.6.1 Rappels état initial
VI.6.2 Identification et caractérisation des impacts
VIL.6.3 Mesures d'atténuation et impacts résiduels
VL7 Sols
VI7.1 Rappels de l'état initial
VI7.2 Identification et caractérisation des impacts bruts
VI7.3 Mesures d'atténuation
VI7.4 Impacts résiduels
VZS& Paysages
VI.8.1 Rappel de l'état Initial
VI8.2 Identification et caractérisation des impacts bruts
VI8.3 Mesures d'atténuation
VI8.4 Impacts résiduels
VII Impacts environnementaux sur les milieux biologiques
VIL.1 Milieux aquatiques
VIL.1.1 Dégradation de la qualité des eaux
VIL.1.2 Modification des débits
VIL.1.3 La pêche
VIIL.2  Végétation terrestre
VIL.2.1 Rappel de l'état initial
VIL.2.2 Identification et caractérisation des sources de nuisances
VII.3 Impact sur la faune
VIL3.1 Rappel de l'état initial
VIL3.2 Impacts liés à la chasse

VIL3.3 Les milieux et les habitats

WG WU Go QU Go CO WW OU Go GO OL WOW OU GG WU WW GO WU WW WW GO WW WW WW WU WW

VIL.3.4  Perturbation de la faune et mortalité liée à la circulation des véhicules.

5/204

Etude d'Impact Environnemental sur l'implantation d'une scierie au sein de l'UFA de Loundoungou
TEREA

VI1.4 Mesures d'atténuation
VIII Impacts sur le milieu humain
VIL1 Le public et intérêts défendus
VIIIL2 Les impacts sur le milieu humain
VIIL.2.1 Organisation sociale et flux migratoires
VIIL.2.2 Impacts sur l’utilisation de l'espace
VIIL.2.3 Impacts sur l'habitat villageois
VIIL.2.4 Impacts sur les infrastructures de base
VIIL3 Les impacts liés aux aspects économiques
VIIL3.1 Emploi
VIIL.3.2 Impacts sur les activités agricoles et de pêche
VIIL.3.3 Impacts sur les activités de chasse et de cueillette
VIIL.3.4 Des risques et craintes liés à l'implantation de la scierie de Loundoungou
VIII.4 Evaluation des impacts
IX Impacts sur le Parc National de Nouabalé-Ndoki
IX.1 Impact sur les milieux physiques
IX.1.1 Air
IX.1.2 Odeur
IX.1.3 Climat
IX.1.4 Bruit
IX.1.5 Eaux superficielles
IX.1.6 Eaux souterraines
IX.1.7 Sols
IX.1.8 Paysage
IX.2 Impact sur les milieux biologiques
IX2.1 Flore
IX.2.2 Faune
IX.2.3 Mesures d'atténuations
IX.3 Impacts sur le milieu humain
IX.3.1 Caractérisation des impacts
IX.3.2 Mesures d'atténuation

IX.3.3 Conclusion

GW) OO WW CG WW WW GC WU GW WW WW OU WW CG EL WU WW y WW WOW W CG GW WW WU

X La santé, la sécurité et la salubrité publique

6/204

Etude d'Impact Environnemental sur l'implantation d'une scierie au sein de l'UFA de Loundoungou
TEREA

XI Eau
X.1.1 Rappel de l'état initial
X.1.2 Identification et caractérisation de sources de nuisances
X.1.3 Incidences résiduelles
X2 Aïr
X.2.1 Rappel de l'état initial
X.2.2 Identification et caractérisation des sources de nuisances
X.2.3 Effets des polluants
X.3 Santé et sécurité des travailleurs et des ayants-droit.
X.3.1 Surveillance des émissions
X.3.2 Sécurité des travailleurs
XI Matrice d'impact
XII Réhabilitation — Arrêt des installations — Fermeture
XIL.1 Cadre de la réhabilitation
XIL2 Objectifs de la réhabilitation
XILZ Objectif en matière d'utilisation des sols
XIL.4 Actions préliminaires et programme d'étude
XILS Préservation des sols, stockage et utilisation
XI1.6 Fermeture et arrêt des installations
XIL.6.1 La scierie et ses abords
XIL6.2 Les pistes
XILZ Revégétalisation des sites déforestés
XIII Plan de Gestion Environnemental et Social (PGES)

XIV Conclusion

XV Bibliographie

GO GW OO GW où WU QG GG GW  OW S US QU WW WW WW WU WW WW WW WU

XVI Annexes

7/204

Etude d'Impact Environnemental sur l'implantation d'une scierie au sein de l'UFA de Loundoungou
TEREA

TABLEAUX

Tableau 1 : fiche signalétique de l'entreprise …

Tableau 2 : textes et superficies relatifs aux UFA / UFE attribuées à la CIB...

Tableau 3 : production, chiffre d'affaires et investissements de la CIB entre 2004 et 2007.

Tableau 4 : les unités de transformation de la CIB

Tableau 5 : les Administrations concernées par le projet industriel …

Tableau 6 : but et objectifs du programme CAWHFI..

Tableau 7 : caractéristiques générales du projet industriel …

Tableau 8 : superficie des infrastructures liées au projet industriel (hors campement)

Tableau 9 : caractéristiques de l'outil industriel (ligne AINP)

Tableau 10 : caractéristiques de l'outil industriel (ligne avivés conventionnels) .

Tableau 11 : prévisions des volumes et rendements par produits fabriqués à la scierie de Loundoungou.

Tableau 12 : déchets en bois issus de la scierie …

Tableau 13 : déchets solides générés par le site...

Tableau 14 : déchets liquides générés par le site…

Tableau 15 : caractéristiques des outils d'affütage.

Tableau 16 : argumentaire pour le choix du lieu d'implantation du dépôt hydrocarbure …

Tableau 17 : déchets solides générés par le site...

Tableau 18 : principaux paramètres de la forêt mixte de terre ferme.

Tableau 19 : les 20 essences les plus abondantes sur l'UFA Loundoungou ; arbres de diamètre > 40 cm...

D D D D D D D D D D D D D D D D Le WW

Tableau 20 : principaux paramètres de la forêt mixte de terre ferme.

Tableau 21 : les 20 essences les plus importantes dans les forêts de limbali de terre ferme de l'UFA Loundoungou ;

arbres de diamètre > 40 cm.

Tableau 25 : résultat de l'inventaire de la faune.

Tableau 22 : les taux de rencontre de bongo au Nord Congo.

Tableau 23 : les taux de rencontre des grands singes au Nord Congo …

Tableau 24 : les taux de rencontre des éléphants au Nord Congo …

Tableau 26 : grands mammifères rencontrés dans le PNNN...

Tableau 27: population de la Haute Motaba (par groupe ethnique et par sexe)

Tableau 28 : structure de la population de la Haute Motaba par tranche d'âge.

Tableau 29 : population des Terres Mizouvou

Tableau 30 : structure de la population des Terres Mizouvou par tranche d'âge

D D D D D D WW WW

Tableau 31 : population du camp CIB Loundoungou (2005)...

Tableau 32 : repas avec des protéines animales et importance de la viande de brousse dans les UFA de la CIB......3

8/204

Etude d'Impact Environnemental sur l'implantation d'une scierie au sein de l'UFA de Loundoungou
TEREA

Tableau 33 : effectif scolarisé de quelques villages (niveau primaire)

Tableau 34 : effectif scolarisé à l’école publique de Loundoungou ..

Tableau 35 : infrastructures de base du camp de Loundoungou….

Tableau 36 : taxes et impôts payés par la CIB entre 2001 et 2004 (arrondis en millions de francs CFA)

Tableau 37 : valeur guide pour les émission de SO, NO:, Os, MP 0 et MP35..

Tableau 38 : valeur guide pour les émissions de bruit.

Tableau 39 : valeurs guides (IFC) pour les effluents liquides industriels …
Tableau 40 : valeurs guides (IFC) pour les effluents liquides d'origine humaine …

Tableau 41 : résumé des impacts sur les milieux physiques.

Tableau 42 : résumé des impacts sur les milieux biologiques.

Tableau 43 : résumé des impacts sur le milieu humain.

Tableau 44 : matrice des impacts sur les milieux physiques

Tableau 45 : matrice des impacts sur les milieux biologique:

D D D D D D D D D D D WW

Tableau 46 : surfaces à réhabiliter.

FIGURES

Figure 1 : situation géographique du projet industriel

Figure 2 : situation des UFA concédées à la CIB..

Figure 3 : carte des UFA du Nord Congo et limites administratives …

Figure 4 : différents scénarios proposés par la CIB pour l'implantation du camp et de la scierie …

Figure 5 : plan général du site …

Figure 6 : plan de la plateforme et localisation des bâtiments.

Figure 7 : plan du camp …

Figure 8 : Formations géologiques

D D D D & D D WU

Figure 9 : Types de sol.

Figure 10: moyennes mensuelles des températures et de la pluviométrie (1961-1990) à Ouesso et Impfondo
(d'après l'ASECNA) … 3

Figure 11 : humidité relative moyenne minimale et maximale mensuelle (1961-1990) à Impfondo et Ouesso (d'après
l'ASECNA).. 3

Figure 12 : carte hydrographique

Figure 13 : carte des emplacements des prélèvements d'eau de surface …

Figure 14 : paysages écologiques du « trinational de la Sangha » et du « Lac Télé - Lac Tumba » …

D D D

Figure 15 : formations végétales de la zone impactée par le projet

Figure 16 : abondance relative des familles botaniques sur l'UFA Loundoungou (forêts mixtes de terres fermes ;

arbres de diamètre > 40 cm)... 3

9/204

Etude d'Impact Environnemental sur l'implantation d'une scierie au sein de l'UFA de Loundoungou
TEREA

Figure 17 : Localisation des villages … 3
Figure 18 Les quatre grands territoires traditionnels d'occupation de l’espace... 3
Figure 19 Toponymie des territoires claniques Baäka dans la zone de Bangui-Motaba … 3
Figure 20 : évolution des charges fiscales de la CIB entre 1999 et 2004 3
Figure 21 : charges fiscales de la CIB ramenées au m° de production grume (volume commercialisable) 3
Figure 22 : schéma des sources de pollution de l'air. 3
Figure 23 : bassin versant de la rivière Loundoungou.… 3
Figure 24 : zones de chasse sur l’'UFA Loundoungou-Toukoulaka .. 3
Photographies
Photo I : scie à ruban horizontale … 3
Photo 2 : déligneuse monolam 3
Photo 3 : scie à ruban verticale. 3
Photo 4 : déligneuse multilames. 3
Photo 5 : dédoubleuse. 3
Photo 6 : ébouteus. 3
Photo 7 : AINP produits à la grande scierie de Pokola …. 3
Photo 8 : avivés conventionnels produits à la grande scierie de Pokola … 3
Photo 9 : évacuation des sciures, scierie Bois Lourds, Pokola … 3
Photo 10 : salle d'affütage de la scierie « bois lourds » de Pokola 3
Photo 11 : bâtiments administratifs scierie « bois lourds » de Pokola … 3
Photo 12 : parc à grume, Pokola... 3
Photo 13 : stockage de produits finis, Pokola 3
Photo 14 : brûlage des résidus de sciure à Pokola 3

10/204

Etude d'Impact Environnemental sur l'implantation d'une scierie au sein de l'UFA de Loundoungou
TEREA

Acronymes

CAWFHI : Central Africa World Heritage Initiative

CIB : Congolaise Industrielle des Bois

FFEM : Fond Français pour l'Environnement Mondial

FHVC : Forêt à Haute Valeur pour la Conservation

FSC : Forest Stewardship Council

IFC : International Finance Corporation

MEF : Ministère de l'Economie Forestière

OIBT : Organisation Internationale des Bois Tropicaux

PNNN : Parc National de Nouabalé-Ndoki

PROGEPP : Projet de Gestion des Ecosystèmes Périphériques au Parc National Nouabalé-Ndoki

WCS : Wildlife Conservation Society

11/204

Etude d'Impact Environnemental sur l'implantation d'une scierie au sein de l'UFA de Loundoungou
TEREA

Résumé non technique

Contexte

La scierie de Loundoungou se situe au sein de l'UFA de Loundoungou, attribuée par le
Gouvernement de la République du Congo à la société CIB au Congo dans le département de la
Likouala. Le projet s'inscrit dans une politique de l’état congolais, dont l'objet est de
transformer 85% des grumes, de désenclaver des zones du pays et de développer l'activité
économique. Au moment de l'étude, le choix du site et des équipements étaient déjà arrêtés et
la construction de la scierie commencée. L'étude s'est donc focalisée sur les phases
d'exploitation et de réhabilitation du site.

Ce projet est très sensible, car situé à 17 Km du Parc National de Nouabalé-Ndoki (PNNN)
faisant parti du Parc Tri-national de la Sangha qui est en cours de classement au Patrimoine
Mondial de l'UNESCO. Cette zone est également extrêmement sensible du point de vue
écologique avec la présence de nombreuses espèces de grands mammifères et primates
protégés et faisant l'objet d'une attention internationale importante. La zone d'étude du projet
est comprise dans un secteur de 25 Km de rayon autour du site d'implantation de la scierie,
comprenant l'UFA de Loundoungou et une partie du PNNN.

Cette étude a fait l’objet e concertation la plus large possible, afin d'avoir l'avis des différentes
parties prenantes sur ce projet (Administration, ONG, population..), qui a suscité beaucoup de
débats, tant au niveau national qu'international.

Descriptif du projet

La scierie est implantée sur une plateforme déforestée de 7 ha environ; les pistes d'accès à la
plateforme représentent une superficie déforestée de 2,2 ha et l'extension du camp de
Loundoungou situé à 5 Km environ de la scierie une superficie de 5 à 6 ha déforestés.

l'est prévu l'arrivée de 30 à 35 travailleurs sur le camp qui travailleront spécifiquement à la
scierie. Les estimations ont permis de déterminer que cela représentera une augmentation de
près de 200 personnes sur le camp de Loundoungou. Cette augmentation de population
entraînera une augmentation de la superficie des terres agricoles d'environ 90 ha.

Les superficies déforestées imputables directement à l'implantation de la scierie sont estimées à
105 ha.

Le site de la scierie, tout comme le camp des travailleurs, se trouve en retrait de la route
principale.

La scierie devrait transformer 24 000 m° de grumes par an en un poste avec un rendement
estimé à 37 %. Il y aura donc une production d'environ 9 000 m° par an de bois transformé et
15 000 m° de déchets qui seront brûlés sur le site.

12/204

Etude d'Impact Environnemental sur l'implantation d'une scierie au sein de l'UFA de Loundoungou
TEREA

Etat initial

Le site se trouve dans une forêt classée par la CIB en Forêt de Haute Valeur de Conservation,
sur le bassin versant de la rivière Loundoungou en bordure du PNNN. Les inventaires de faune
ont permis de montrer la présence de nombreuses espèces protégées intégralement et
partiellement sur la zone d'étude.

Plusieurs types de forêts sont rencontrés sur l'UFA de Loundoungou, la forêt de terre mixte, les
forêts inondables et les forêts de marécages et les forêts de Limbali.

Les populations villageoises présentes sur le site sont composées de sédentaires et de semi-
nomades. Le contexte socio-économique de la zone reste profondément basé sur les traditions
des populations. L'accès à l'emploi et aux infrastructures sociales reste assez limité, malgré le
développement de programmes sociaux par la CIB, ses partenaires et l’état congolais.

L'état initial du site est donc caractérisé par un contexte social et environnemental très sensible

Impact

L'impact direct lié à l’activité industriel (pollution) est jugé très faible. Les principaux impacts
attendus seront induits par une augmentation de la pression anthropique sur les milieux
physiques et biologiques de l'UFA de Loundoungou et sur le PNNN.

Les populations et les ayants-droit du secteur seront attirés par le développement de l'activité
industrielle et l'espoir de trouver un travail rémunéré au sein de la CIB ou de profiter de la
dynamique économique que va engendrer le projet. La faune sera directement visée par le
développement des activités humaines avec un risque d'augmentation de la chasse
commerciale et du braconnage notamment.

Mesures d'atténuation

Outre les mesures d'atténuation proposées pour la préservation des milieux physiques (eau, air,
sol...), une attention particulière devra être apportée au contrôle des populations et à leurs
stabilisation dans leurs villages d'origine afin d'éviter un développement important au niveau du
camp de Loundoungou et une augmentation de la pression sur les milieux biologiques et
physiques.

Note importante : Une route reliant à terme Brazzaville à Bangui est en cours de

construction. Cette route risque d'avoir des conséquences environnementales et socio-
économiques sans communes mesures à celles engendrées par la mise en service de la scierie.

13/204

Etude d'Impact Environnemental sur l'implantation d'une scierie au sein de l'UFA de Loundoungou
